internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita plr-135116-01 date legend taxpayers broadway property california property date date date date intermediary state_agency dear this letter_ruling is in response to your letter dated date and submitted pursuant to revproc_2001_1 i r b requesting a ruling under sec_1031 of the internal_revenue_code facts you sold broadway property on date you simultaneously executed a real_estate exchange_agreement with intermediary to act as your intermediary in a sec_1031 exchange in accordance with the agreement you directed the closing agent to pay over your sale proceeds to intermediary on date state_agency took possession and control of intermediary appointed a receiver of intermediary and filed a lawsuit against intermediary a judge later confirmed the appointment of the receiver and froze all assets of intermediary including your sale proceeds on date a date within days of date on which you sold broadway property you submitted a designation form to the receiver of intermediary that designated california property as your replacement_property and entered into a contract to purchase this plr-135116-01 property however you were prevented from purchasing this replacement_property within days from date because the sale proceeds continued to be frozen as part of the receivership proceeding against intermediary rulings requested you request a ruling concluding that the 180-day period is suspended for the duration of the receivership based on the fact that the situation is analogous to the events that trigger the suspension provided under sec_6503 of the code law and analysis sec_1001 of the code generally requires recognition of the entire amount of gain_or_loss on the sale_or_exchange of property an exception to this rule is sec_1031 that provides no gain_or_loss will be recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of a kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 of the code provides certain requirements for treating property received in a non-simultaneous exchange as like-kind_property sec_1031 requires deferred replacement_property to be identified within days after the date that the taxpayer transfers the property relinquished in the exchange the relinquished_property sec_1031 provides that the property received by the taxpayer the exchanged property will not qualify for nonrecognition treatment if the exchanged property is received after the earlier of days from the date the taxpayer transfers the relinquished_property or the due_date determined with regard to extensions of the taxpayer’s return for the taxable_year in which the transfer of the relinquished_property occurs see also sec_1_1031_k_-1 of the income_tax regulations christensen v commissioner u s t c cch pbig_number 9th cir involved taxpayers who did not acquire the exchanged property by the deadline set under sec_1031 the court disallowed nonrecognition treatment holding that nothing less than literal compliance with sec_1031 satisfies the congressionally- mandated deadline cf 471_us_84 holding filing deadlines like statutes of limitations necessarily operate harshly and arbitrarily with respect to individuals who fall just on the other side of them but if the concept of a filing deadline is to have any content the deadline must be enforced sec_6503 of the code provides that where the assets of the taxpayer are in the control or custody of the court in any proceeding before any court of the united_states or of any state or of the district of columbia the running of the period of limitations for collection is suspended for the duration of such control or custody and for six months thereafter plr-135116-01 sec_301_6503_b_-1 of the procedure and administration regulations provides that where all or substantially_all of the assets of a taxpayer are in the control or custody of a court the period of limitations on collection after assessment prescribed in sec_6502 is suspended with respect to the outstanding amount due on the assessment for the period such assets are in the control or custody of the court and for months thereafter nothing in either the language of sec_6503 or the case law interpreting this provision supports the notion that the suspension afforded by sec_6503 is properly relied on to suspend the 180-day period under sec_1031 where a taxpayer’s assets are within court custody or control based on the foregoing analysis and your representations we rule that sec_6503 of the code does not authorize the irs to suspend the 180-day replacement_period under sec_1031 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely george baker assistant to the chief branch office of income_tax and accounting enclosure cc
